
	
		V
		111th CONGRESS
		1st Session
		H. R. 975
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mr. King of New York
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Terence George.
	
	
		1.Waiver of grounds for removal
			 of, or denial of admission to, Terence George
			(a)In
			 GeneralNotwithstanding
			 sections 212(a) and 237(a) of the Immigration and Nationality Act, Terence
			 George may not be removed from the United States, denied admission to the
			 United States, denied adjustment of status to that of an alien lawfully
			 admitted for permanent residence, or denied a nonimmigrant or immigrant visa by
			 reason of any act of his that is a ground for removal or denial of admission
			 and is reflected in the records of the Department of Homeland Security, or the
			 Visa Office of the Department of State, on the date of the enactment of this
			 Act.
			(b)Establishment of
			 Good Moral CharacterNotwithstanding section 101(f) of the
			 Immigration and Nationality Act, any act described in subsection (a) may not be
			 considered in determining whether Terence George is, or during any period has
			 been, a person of good moral character for purposes of the Immigration and
			 Nationality Act.
			
